Exhibit 10.8

DANAHER CORPORATION

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Non-US Employees)

Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) shall have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).

 

I. NOTICE OF GRANT

Name:

Address:

The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

  ___________________________________________

Date of Grant

  ___________________________________________

Number of Restricted Stock Units

  ___________________________________________

Expiration Date

  ___________________________________________

Vesting Schedule

 

Time-Based Vesting Criteria

  ___________________________________________

and/or

 

[Performance Objective]

  ___________________________________________

 

II. AGREEMENT

1. Grant of RSUs. The Company hereby grants to Participant named in the Notice
of Grant (the “Participant”), an Award of Restricted Stock Units (“RSUs”)
subject to all of the terms and conditions in this Agreement and the Plan, which
is incorporated herein by reference. In the event of a conflict between the
terms and conditions of the Plan and this Agreement, the terms and conditions of
the Plan shall prevail.



--------------------------------------------------------------------------------

2. Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Agreement or
in the Plan, RSUs awarded to a Participant shall not vest until Participant
(i) satisfies the performance-based vesting criteria (“Performance Objective”),
if any, applicable to such RSUs and (ii) continues to be actively employed with
the Company or an Eligible Subsidiary for the periods required to satisfy the
time-based vesting criteria (“Time-Based Vesting Criteria”) applicable to such
RSUs. The Performance Objective and Time-Based Vesting Criteria applicable to
RSUs are collectively referred to as “Vesting Conditions,” and the earliest date
upon which all Vesting Conditions are satisfied is referred to as the “Vesting
Date.” The Vesting Conditions for an RSU received by a Participant shall be
established by the Compensation Committee (the “Committee”) (or by one or more
members of Company management, if such power has been delegated in accordance
with the Plan and applicable law) and reflected in the account maintained for
Participant by an external third party administrator of the RSU awards. Further,
during any approved leave of absence, the Committee shall have discretion to
provide that the vesting of the RSUs shall be frozen as of the first day of the
leave and shall not resume until and unless Participant returns to active
employment prior to the Expiration Date of the RSUs.

(b) Performance Objective. The Committee shall determine whether the Performance
Objective applicable to an RSU has been met, and such determination shall be
final and conclusive. Until the Committee has made such a determination, the
Performance Objective may not be considered to have been satisfied.
Notwithstanding any determination by the Committee that the Performance
Objective has been attained with respect to particular RSUs, such RSUs shall not
be considered to have vested unless and until Participant has satisfied the
Time-Based Vesting Criteria applicable to such RSUs.

(c) Age 65. Notwithstanding the foregoing, the Time-Based Vesting Criteria
applicable to all RSUs held by a Participant shall be deemed 100% satisfied upon
Participant’s attainment of age 65; provided that such RSUs shall remain subject
to any applicable Performance Objective that remains unsatisfied as of such
date.

(d) Fractional RSU Vesting. In the event Participant is vested in a fractional
portion of an RSU (a “Fractional Portion”), such Fractional Portion will not be
converted into a share of Common Stock (“Share”) or issued to
Participant. Instead, the Fractional Portion will remain unconverted until the
final Vesting Date for the RSUs; provided, however, if Participant vests in
a subsequent Fractional Portion prior to the final Vesting Date for the RSUs and
such Fractional Portion taken together with a previous Fractional
Portion accrued by Participant under this Award would equal or exceed a whole
Share, then such Fractional Portions will be converted into one Share; provided,
further, that following such conversion, any remaining Fractional Portion will
remain unconverted. Upon the final Vesting Date, the Company will not issue
fractional Shares of Common Stock, but the Committee may, in its discretion,
direct the Company to make a cash payment in lieu of fractional Shares.

 

2



--------------------------------------------------------------------------------

3. Form and Timing of Payment. Each RSU represents the right to receive one
Share of Common Stock of the Company on the date it vests. Unless and until the
RSUs have vested in the manner set forth in Sections 2 and 4, Participant shall
have no right to payment of any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company. Subject to the other
terms of the Plan and this Agreement, any RSUs that vest in accordance with
Sections 2 and 4 will be paid to Participant in whole Shares, on, or as soon as
practicable after, the Vesting Date, but in any event, within the period ending
on the later to occur of the date that is 2  1/2 months from the end of
(i) Participant’s tax year that includes the applicable Vesting Date, or
(ii) the Company’s tax year that includes the applicable Vesting Date (which
payment is intended to comply with the “short-term deferral” exemption from the
application of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”)).

4. Termination of Employment.

(a) General. In the event Participant’s active employment with the Company or an
Eligible Subsidiary terminates for any reason (other than death or Retirement),
all unvested RSUs shall be automatically forfeited by Participant as of the date
of termination.

(b) Death. Upon Participant’s death, a pro rata amount of the outstanding RSUs
scheduled to vest on a particular Vesting Date shall become vested based on the
number of complete twelve-month periods between the Date of Grant and the date
of Participant’s death divided by the total number of twelve-month periods
between the Date of Grant and the applicable Vesting Date. Notwithstanding
anything in the Plan or this Agreement to the contrary, for purposes of this
Section, any partial twelve-month period between the Date of Grant and the date
of death shall be considered a complete twelve-month period and any Fractional
Portion that results from applying the pro rata methodology shall be rounded up
to a whole Share.

(c) Normal Retirement. In the event Participant voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary at or after reaching
age 65, and as of the date of Participant’s Normal Retirement Participant holds
RSUs that remain subject to any Performance Objective, the RSUs shall remain
outstanding for up to the fifth anniversary of such date (or if earlier, up to
the Expiration Date (if any) of the RSUs) to determine whether such conditions
become satisfied (and if the Committee determines that the Performance
Objectives are satisfied within such period, the RSUs shall become fully
vested).

(d) Early Retirement. In the event Participant voluntarily terminates his or her
employment with the Company or an Eligible Subsidiary prior to age 65 and the
Committee determines that the cessation of Participant’s employment constitutes
Early Retirement, (i) the Time-Based Vesting Criteria applicable to any portion
of any RSUs scheduled to vest during the five (5) year period following the date
of Participant’s Retirement shall be deemed 100% satisfied; (ii) any portion of
such RSUs subject to Time-Based Vesting Criteria not scheduled to vest until
after the fifth anniversary of Participant’s Retirement shall be immediately
forfeited without consideration; and (iii) if Participant holds RSUs described
in (i) above that remain subject to any Performance Objective, the RSUs shall
remain outstanding for up to the fifth anniversary of such date (or if earlier,
up to the Expiration Date (if any) of the RSUs) to determine whether such
conditions become satisfied (and if the Committee determines that the
Performance Objectives are satisfied within such period, the RSUs shall become
fully vested).

 

3



--------------------------------------------------------------------------------

(e) Gross Misconduct. If Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, Participant’s unvested
RSUs shall be forfeited immediately as of the time of termination without
consideration.

(f) Violation of Post-Employment Covenant. To the extent that any of
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after termination of Participant’s employment with the Company or an
Eligible Subsidiary, such RSUs shall nevertheless expire as of the date
Participant violates any covenant not to compete or other post-employment
covenant that exists between Participant on the one hand and the Company or any
Subsidiary of the Company, on the other hand.

(g) Substantial Corporate Change. Upon a Substantial Corporate Change,
Participant’s outstanding RSUs shall terminate unless provision is made for the
assumption or substitution of such RSUs as provided in Section 16(b) of the
Plan.

5. Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs and
permitted successors and assigns of Participant.

6. Amendment of RSUs or Plan. The Plan and this Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Company’s Board may amend, modify or terminate the Plan or any RSUs in any
respect at any time; provided, however, that modifications to this Agreement or
the Plan that adversely affect Participant’s rights hereunder can be made only
in an express written contract signed by the Company and Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection to this award of RSUs.

7. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Participant (the “Employer”) take with respect to any or all federal,
state, local or foreign income tax, social insurance, payroll tax, payment on
account or other tax related items (“Tax Related Items”), Participant
acknowledges that the ultimate liability for all Tax Related Items associated
with the RSUs is and remains Participant’s responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the

 

4



--------------------------------------------------------------------------------

treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the Shares, the subsequent sale of Shares acquired at vesting and the receipt of
any dividends or dividend equivalents; and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax Related Items. Further, if Participant has
relocated to a different jurisdiction between the date of grant and the date of
any taxable event, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, in its sole discretion, to satisfy
the obligations with regard to all Tax Related Items legally payable by
Participant by one or a combination of the following: (i) require Participant to
pay Tax-Related Items in cash with a cashier’s check or certified check;
(ii) withholding cash from Participant’s wages or other compensation payable to
Participant by the Company and/or the Employer; (iii) arranging for the sale of
Shares otherwise issuable to Participant upon vesting of the RSUs (on
Participant’s behalf and at Participant’s direction pursuant to this
authorization); (iv) withholding from the proceeds of the sale of Shares
acquired upon vesting of the RSUs; or (v) withholding in Shares otherwise
issuable to Participant, provided that the Company withholds only the amount of
Shares necessary to satisfy the minimum statutory withholding amount or such
other amount as may be necessary to avoid adverse accounting treatment using the
Fair Market Value of the Shares on the date of the relevant taxable event.
Participant shall pay to the Company or the Employer any amount of Tax Related
Items that the Company or the Employer may be required to withhold as a result
of Participant’s participation in the Plan that are not satisfied by any of the
means previously described. The Company may refuse to deliver the Shares to
Participant if Participant fails to comply with Participant’s obligations in
connection with the Tax Related Items as described in this Section.

(b) Code Section 409A. Payments made pursuant to this Plan and the Agreement are
intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all RSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with
Section 409A; provided, however, that the Company makes no representations that
the Plan or the RSUs shall be exempt from or comply with Section 409A and makes
no undertaking to preclude Section 409A from applying to the Plan or any RSUs
granted thereunder.

8. Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied,
Participant shall not be deemed to be a shareholder or to have any of the rights
of a shareholder with respect to any Shares.

9. Additional Conditions to Issuance of Shares. Shares shall not be issued under
the Plan unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require Participant to take any reasonable action in order to
comply with any such rules or regulations.

 

5



--------------------------------------------------------------------------------

Furthermore, unless a registration statement under the Securities Act covers the
Shares issued upon vesting of an RSU, the Committee may require that Participant
agree in writing to acquire such Shares for investment and not for public resale
or distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. Participant also acknowledges that the U.S. federal
securities laws prohibit trading in the stock of the Company by persons who are
in possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.

10. No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and Participant and this Agreement shall
not confer upon Participant any right to continuation of employment with the
Company or any of its Subsidiaries, nor shall this Agreement interfere in any
way with the Company’s or any of its Subsidiaries right to terminate
Participant’s employment at any time, with or without cause (subject to any
employment agreement a Participant may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).

11. Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.

12. Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the RSUs for construction
and interpretation.

13. Electronic Delivery.

(a) If Participant executes this Agreement electronically, for the avoidance of
doubt Participant acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or another third party designated by the Company, or otherwise)
shall have the same binding legal effect as would execution of this Agreement in
paper form. Participant acknowledges that upon request of the Company he or she
shall also provide an executed, paper form of this Agreement.

 

6



--------------------------------------------------------------------------------

(b) If Participant executes this Agreement in paper form, for the avoidance of
doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.

(c) If Participant executes this Agreement multiple times (for example, if
Participant first executes this Agreement in electronic form and subsequently
executes this Agreement in paper form), Participant acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single Award relating to the number of
RSUs set forth in the Notice of Grant and (ii) this Agreement shall be effective
as of the earliest execution of this Agreement by the parties, whether in paper
form or electronically, and the subsequent execution of this Agreement in the
same or a different medium shall in no way impair the binding legal effect of
this Agreement as of the time of original execution.

(d) The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, Participant hereby consents to receive such documents
by electronic delivery. At Participant’s written request to the Secretary of the
Company, the Company shall provide a paper copy of any document at no cost to
Participant.

14. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan and in the
Company’s Amended and Restated 1998 Stock Option Plan (the “1998 Plan”).

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the RSUs or any other restricted stock units or other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan and/or the 1998 Plan (“Data”). Participant understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan and/or the 1998 Plan, that these recipients may be
located in Participant’s country or elsewhere, and that the recipients’ country
may have different data privacy laws and protections than Participant’s country.
Participant authorizes the recipients to receive,

 

7



--------------------------------------------------------------------------------

possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan and/or in the 1998 Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Participant
may elect to deposit any Shares acquired upon vesting of the RSUs or any other
restricted stock units or other entitlement to Shares.

Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant understands that Data shall be held
as long as is reasonably necessary to implement, administer and manage his or
her participation in the Plan and/or the 1998 Plan, and he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Participant understands, however, that
refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the 1998 Plan. In addition, Participant
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding
Participant’s withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

15. Nature of RSUs. In accepting the RSUs, Participant acknowledges that:

(a) Participant has received a copy of the Plan and the prospectus relating
thereto; he or she has read and is familiar with the terms and provisions
thereof and has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Agreement
and the Plan and hereby accepts the RSUs subject to all of the terms and
provisions thereof;

(b) Participant shall accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Agreement;

(c) the award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been awarded repeatedly in the past;

(d) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(e) Participant’s participation in the Plan is voluntary;

(f) the award of RSUs and the Shares subject to the RSUs are an extraordinary
item that (i) does not constitute compensation of any kind for services of any
kind rendered to the Company or any Subsidiary, and (ii) is outside the scope of
Participant’s employment or service contract, if any;

 

8



--------------------------------------------------------------------------------

(g) the award of RSUs and the Shares subject to the RSUs are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;

(h) the award of RSUs and Participant’s participation in the Plan shall not be
interpreted to form an employment or service contract with the Company or any
Subsidiary of the Company;

(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(j) the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;

(k) in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares upon vesting of the Award resulting
from termination of Participant’s continuous service by the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, Participant
irrevocably releases the Company and any Subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing the
Agreement/electronically accepting the Agreement, Participant shall be deemed
irrevocably to have waived Participant’s entitlement to pursue or seek remedy
for any such claim;

(l) in the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive RSUs under the Plan
and the vesting of such RSUs, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of Participant’s RSUs;

(m) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or Participant’s acquisition or sale of the underlying Shares;

(n) Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan; and

(o) Participant will notify the Company of any change in address.

 

9



--------------------------------------------------------------------------------

16. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, unless otherwise prescribed by local law.

17. Waiver of Right to Jury Trial. Each party, to the fullest extent permitted
by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
RSUs or hereunder, or the rights, duties or liabilities created hereby.

18. Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

19. Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the RSUs,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, agree that such litigation shall be
conducted in the courts of New Castle County, or the federal courts for the
United States for the District of Delaware, where this grant is made and/or to
be performed.

20. Addendum. The RSUs shall be subject to the special terms and provisions (if
any) set forth in the Addendum to this Agreement for Participant’s country of
residence. Moreover, if Participant relocates to one of the countries included
in the Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Addendum constitutes part of
this Agreement.

In addition, the Company reserves the right to impose other requirements on the
RSU and any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

10



--------------------------------------------------------------------------------

[If the Agreement is signed in paper form, complete and execute the following:]

 

PARTICIPANT     DANAHER CORPORATION           Signature     Signature          
Print Name     Print Name               Title          Residence Address    

 

11



--------------------------------------------------------------------------------

ADDENDUM

This Addendum includes additional terms and conditions that govern the RSUs
granted to Participant if Participant resides in one of the countries listed
herein. Capitalized terms used but not defined herein shall have the same
meanings ascribed to them in the Notice of Grant, the Agreement or the Plan.

This Addendum may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning RSUs in effect as of June
2008. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information noted
herein as the only source of information relating to the consequences of
Participant’s participation in the Plan as the information may be out of date at
the time Participant vests in the RSUs or sells Shares acquired under the Plan.

In addition, this Addendum is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country apply to Participant’s specific situation.

If Participant resides in a country but is considered a citizen or resident of
another country for purposes of the country in which Participant resides, the
information contained in this Addendum may not be applicable to Participant.

PARTICIPANTS IN ARGENTINA

Securities Law Notice

Participant understands that neither the grant of the RSUs nor the Shares to be
issued pursuant to the Award constitute a public offering as defined by the Law
17,811, or any other Argentine law. The offering of the RSUs is a private
placement. As such, the offering is not subject to the supervision of any
Argentine governmental authority.

PARTICIPANTS IN AUSTRALIA

RSUs Payable Only in Shares

RSUs granted to Participants in Australia shall be paid in Shares only and do
not provide any right for Participants to receive a cash payment,
notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary.

 

12



--------------------------------------------------------------------------------

Securities Law Notice

If Participant acquires Shares pursuant to the vesting/settlement of the RSUs
and offers his or her Shares for sale to a person or entity resident in
Australia, Participant’s offer may be subject to disclosure requirements under
Australian law. Participant should obtain legal advice on his or her disclosure
obligations prior to making any such offer.

PARTICIPANTS IN CANADA

Consent to Receive Information in English for Participants in Quebec

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

RSUs Payable Only in Shares

RSUs granted to Participants in Canada shall be paid in Shares only. In no event
shall any of such RSUs be paid in cash, notwithstanding any discretion contained
in the Plan, or any provision in the Agreement to the contrary.

PARTICIPANTS IN CHINA

Exchange Control Information

Participant understands and agrees that, pursuant to local exchange control
requirements, Participant will be required to repatriate the cash proceeds from
the sale of the Shares issued upon conversion of the RSUs to China. Participant
understands that, under local law, such repatriation of his or her cash proceeds
may need to be effected through a special foreign exchange control account
established by the Company or one of its subsidiaries or by Participant’s
Employer and Participant hereby consents and agrees that any proceeds from the
sale of any Shares he or she acquires may be transferred to such special account
prior to being delivered to Participant.

Furthermore, to facilitate compliance with any applicable laws or regulations in
China, Participant agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company) is entitled to either (1) immediately sell all Shares
issued to Participant at vesting (on Participant’s behalf and at Participant’s
direction pursuant to this authorization) or (2) sell the Shares acquired at
vesting if Participant ceases employment with the Company or any Subsidiary (on
Participant’s behalf and at Participant’s direction pursuant to this
authorization). In this event, the proceeds of the sale of such Shares, less any
Tax-Related Items and broker’s fees or commissions, will be remitted to
Participant in accordance with applicable exchange control laws and regulations.

 

13



--------------------------------------------------------------------------------

In addition, please note that exchange control restrictions may limit
Participant’s ability to access and/or convert funds received under the Plan,
particularly if these amounts exceed US$50,000. Participant should confirm the
procedures and requirements for withdrawals and conversions of foreign currency
with his or her local bank prior to the vesting of the RSUs/sale of the Shares.

PARTICIPANTS IN FRANCE

Consent to Receive Information in English

By accepting the RSUs, Participant confirms having read and understood the Plan,
the Notice of Grant, the Agreement and this Addendum, including all terms and
conditions included therein, which were provided in the English language.
Participant accepts the terms of those documents accordingly.

Consentement afin de Recevoir des Informations en Anglais

En acceptant les Droits sur les Actions Assorties de Restrictions, le
Bénéficiaire confirme qu’il ou qu’elle a lu et compris le Plan, la Notification
d’Attribution, le Contrat et les Annexes, inclus tous les termes et conditions y
relatifs, qui sont produits en langue anglaise. Le Bénéficiaire accepte les
termes de ces documents en conséquence.

PARTICIPANTS IN HONG KONG

Securities Law Notice

The grant of RSUs and the Shares issued upon vesting of the RSUs do not
constitute a public offer of securities and are available only to eligible
Employees.

Please be aware that the contents of the Agreement, including this Addendum, and
the Plan have not been reviewed by any regulatory authority in Hong Kong.
Participant is advised to exercise caution in relation to the RSU award. If
Participant is in any doubt about any of the contents of this Agreement,
including this Appendix, or the Plan, Participant should obtain independent
professional advice.

PARTICIPANT IN INDIA

Exchange Control Notice

To the extent required by law, Participant must repatriate to India foreign
currency that is due or has accrued (either by way of dividend or sales
proceeds) and convert such amounts to local currency within a reasonable period
of time (but not later than 90 days after receipt). If required by law,
Participant also must obtain evidence of the repatriation of funds in the form
of a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposited the foreign currency and Participant must deliver a copy
of the FIRC to the Employer.

 

14



--------------------------------------------------------------------------------

Because exchange control regulations can change frequently and without notice,
Participant should consult his or her personal legal advisor before selling
Shares to ensure compliance with current regulations. It is Participant’s
responsibility to comply with exchange control laws in India, and neither the
Company nor the Employer will be liable for any fines or penalties resulting
from Participant’s failure to comply with applicable laws.

PARTICIPANTS IN ITALY

Plan Document Acknowledgement

In accepting the RSU, Participant acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Addendum, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Addendum.

Participant further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Tax Obligations;
No Employment Contract; Nature of RSUs; Language; Governing Law and Venue; and
the Data Privacy paragraph included in this Addendum.

PARTICIPANTS IN KOREA

Exchange Control Notice

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
eighteen months of the sale.

PARTICIPANTS IN MEXICO

Labor Law Acknowledgement

These provisions supplement the labor law acknowledgement contained in the
Agreement:

By accepting the RSUs, Participant acknowledges that he or she understands and
agrees that: (i) the RSU is not related to the salary and other contractual
benefits granted to Participant by the Employer; and (ii) any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of employment.

Policy Statement

The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.

The Company, with registered offices at 2099 Pennsylvania Avenue, NW, 12th
Floor, Washington, D.C., United States of America, is solely responsible for the
administration of the Plan and participation in the Plan and, in Participant’
case, the acquisition of Shares does not, in any way establish an employment
relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and the sole employer is
the Subsidiary employing Participant, as applicable, nor does it establish any
rights between Participant and the Employer.

 

15



--------------------------------------------------------------------------------

Plan Document Acknowledgment

By accepting the RSU award, Participant acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.

In addition, by signing the Agreement, Participant further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in the Nature of RSUs, Section 15 of the Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and its Subsidiaries are not
responsible for any decrease in the value of the Shares underlying the RSUs.

Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.

Spanish Translation

Reconocimiento de la Ley Laboral

Estas disposiciones complementan el reconocimiento de la ley laboral contenida
en el Acuerdo:

Por medio de la aceptación de la RSU, quien tiene la RSU manifiesta que entiende
y acuerda que: (i) la RSU no se encuentra relacionada con el salario ni con
otras prestaciones contractuales concedidas al que tiene la RSU por parte del
patrón; y (ii) cualquier modificación del Plan o su terminación no constituye un
cambio o desmejora en los términos y condiciones de empleo.

Declaración de Política

La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.

La Compañía, con oficinas registradas ubicadas en 2099 Pennsylvania Avenue, NW,
12th Floor, Washington, D.C., United States of America, es la única responsable
por la administración del Plan y de la participación en el mismo y, en el caso
del que tiene la RSU, la adquisición de Acciones no establece de forma alguna,
una relación de trabajo entre el que tiene la RSU y la Compañía, ya que la
participación en el Plan por parte del que tiene la RSU es completamente
comercial y el único patrón es la Subsidiaria que esta contratando al que tiene
la RSU, en caso de ser aplicable, así como tampoco establece ningún derecho
entre el que tiene la RSU y el patrón.

 

16



--------------------------------------------------------------------------------

Reconocimiento del Plan de Documentos

Por medio de la aceptación de la RSU, el que tiene la RSU reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.

Adicionalmente, al firmar el Acuerdo, el que tiene la RSU reconoce que ha leído,
y que aprueba específica y expresamente los términos y condiciones contenidos en
la Naturaleza del Otorgamiento, Apartado 15 del Acuerdo, sección en la cual se
encuentra claramente descrito y establecido lo siguiente: (i) la participación
en el Plan no constituye un derecho adquirido; (ii) el Plan y la participación
en el mismo es ofrecida por la Compañía de forma enteramente discrecional;
(iii) la participación en el Plan es voluntaria; y (iv) la Compañía, así como
sus Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la RSU.

Finalmente, por medio de la presente quien tiene la RSU declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.

PARTICIPANTS IN RUSSIA

Securities Law Notice

Participant acknowledges that the Agreement, the grant of the RSUs, the Plan and
all other materials Participant may receive regarding participation in the Plan
do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia and therefore, the securities described in any Plan-related documents
may not be used for offering or public circulation in Russia.

Participant acknowledges that he or she may hold Shares issued under the Plan in
Participant’s account with the Company’s third party administrator in the U.S.
However, in no event will Shares issued to Participant under the Plan be
delivered to Participant in Russia.

PARTICIPANTS IN SINGAPORE

Securities Law Notice

The grant of the RSU is being made on a private basis and is, therefore, exempt
from registration in Singapore.

 

17



--------------------------------------------------------------------------------

Director Notification

If Participant is a director of a Singapore Subsidiary of the Company,
Participant must notify the Singapore Subsidiary in writing within two days of
Participant receiving or disposing of an interest (e.g., RSUs, Shares) in the
Company or any Subsidiary or within two days of becoming a director if such an
interest exists at the time. This notification alert also applies to an
associate director of the Singapore Subsidiary and to a shadow director of the
Singapore Subsidiary (i.e., an individual who is not on the board of directors
of the Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).

PARTICIPANTS IN SPAIN

Nature of Plan

This provision supplements Section 15 of the Agreement. In accepting the grant,
Participant acknowledges that he or she consents to participation in the Plan
and has received a copy of the Plan.

Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant RSUs under the Plan to
individuals who may be Employees of the Company or a Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or Subsidiary on an ongoing basis. Consequently, Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs and the Shares issued upon vesting of the RSUs shall not become a part of
any employment contract (either with the Company or a Subsidiary) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, Participant
understands that the grant of the RSUs would not be made to Participant but for
the assumptions and conditions referred to above; thus, Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any RSU grant shall
be null and void.

Exchange Control Notice

When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Participant must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Participant will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.

If Participant wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores.

 

18



--------------------------------------------------------------------------------

To participate in the Plan, Participant must comply with exchange control
regulations in Spain that require that the purchase/acquisition of Shares be
declared for statistical purposes. If a Spanish financial institution executes
the transaction, the institution will automatically make the declaration on
Participant’s behalf; otherwise, it is Participant’s responsibility to make the
declaration. In addition, Participant must file a declaration of ownership of
foreign securities each January.

PARTICIPANTS IN TAIWAN

Exchange Control Notice

If Participant is a resident of Taiwan (including an expatriate holding an Alien
Resident Certificate), he or she may acquire foreign currency and remit the same
out of or into Taiwan up to US$5 million per year without justification. If
Participant is an expatriate employee who does not have an Alien Resident
Certificate, he or she may remit into Taiwan and convert to local currency up to
US $100,000 at each remittance with no annual limitation.

PARTICIPANTS IN THE UNITED KINGDOM

The following replaces Section 7(a) of the Agreement in its entirety:

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Participant (the “Employer”) take with respect to any or all income
tax, primary and secondary Class 1 National Insurance contributions, payroll tax
or other tax-related withholding attributable to or payable in connection with
or pursuant to the grant, vesting, release or assignment of any RSU (the
“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax Related Items associated with the RSUs is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the delivery of the Shares, the subsequent sale of
Shares acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant’s liability for Tax
Related Items. Further, if Participant has relocated to a different jurisdiction
between the date of grant and the date of any taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

As a condition of the issuance of Shares upon vesting of the RSU, the Company
and/or the Employer shall be entitled to withhold and Participant agrees to pay,
or make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy, all obligations of the Company and/or the Employer to account to HM
Revenue & Customs (“HMRC”) for any Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, in its sole discretion,
to satisfy the obligations with regard to all Tax Related Items legally payable
by Participant by one or a combination of the following: (i) require Participant
to pay Tax-Related Items in cash with a cashier’s check or certified check;
(ii) withholding cash from Participant’s wages or other compensation payable to
Participant by the Company and/or the Employer; (iii)

 

19



--------------------------------------------------------------------------------

arranging for the sale of Shares otherwise issuable to Participant upon vesting
of the RSUs (on Participant’s behalf and at Participant’s direction pursuant to
this authorization); (iv) withholding from the proceeds of the sale of Shares
acquired upon vesting of the RSUs; or (v) withholding in Shares otherwise
issuable to Participant, provided that the Company withholds only the amount of
Shares necessary to satisfy the minimum statutory withholding amount or such
other amount as may be necessary to avoid adverse accounting treatment using the
Fair Market Value of the Shares on the date of the relevant taxable event.

Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event (the “Due
Date”), Participant agrees that the amount of any uncollected Tax-Related Items
shall (assuming Participant is not a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended)), constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current HMRC Official Rate and it will be immediately due
and repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if Participant
fails to comply with Participant’s obligations in connection with the
Tax-Related Items as described in this Section, the Company may refuse to
deliver the Shares acquired under the Plan.

 

20